Citation Nr: 1204730	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  08-06 692A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating higher than 30 percent for status-post repair, left knee with instability and degenerative joint disease (DJD); with a separate 10 percent rating for left knee limitation of flexion.

2.  Entitlement to a rating higher than 10 percent for left knee limitation of flexion, status-post repair, left knee with degenerative joint disease (DJD).

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from October 1975 to September 1976.

This appeal to the Board of Veterans' Appeals (Board) is from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied the Veteran's claim for a left knee disability rating higher than 30 percent.  Jurisdiction over his claim has remained with the RO in Montgomery, Alabama throughout the course of the appeal, and that office forwarded the appeal to the Board.

The Veteran then testified at a videoconference hearing at the RO in April 2011, before the undersigned Veterans Law Judge (VLJ) of the Board; a transcript of the hearing is associated with the claims file.  

In June 2011, the Board remanded the case to the RO, via the Appeals Management Center (AMC), for additional development and consideration.  Subsequently, in a September 2011 rating decision and October 2011 supplemental statement of the case (SSOC), on remand, the AMC denied a rating higher than 30 percent for left knee instability; and proceeded to assign a separate compensable rating of 10 percent for limitation of flexion associated with the left knee DJD disability, retroactively effective from July 30, 2011, the date of a VA compensation examination.  He has since continued to appeal, requesting an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (A Veteran is presumed to be seeking the highest possible rating, unless he expressly indicates otherwise).  

The issues of entitlement to an extraschedular rating for the service-connected left knee disability and entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  There is no objective evidence that the left knee flexion is limited to 30 degrees or less or extension is limited beyond 0 degrees, considering pain on motion due to arthritis.  

2.  The Veteran is in receipt of the maximum rating for severe subluxation and lateral instability in the left knee.

3.  There are two well-healed surgical scars on the left knee that are superficial (not adherent), do not cause limited motion, are small (less than 39 sq. cm), are not tender on examination, and do not indicate instability; and, there is no indication the scars cause limitation of function of the affected part.  


CONCLUSIONS OF LAW

1.  The criteria are not met for a rating higher than 10 percent for left knee limitation of flexion, status-post repair, left knee with DJD.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5010, 5258-5263 (2011); 38 C.F.R. § 4.118, DC 7801-7805 (2008).

2.  The criteria are not met for a rating higher than 30 percent for left knee DJD and instability.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5257 (2011).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, a letter satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in November 2006.  This letter informed him of the evidence required to substantiate his claim and of his and VA's respective responsibilities in obtaining this supporting evidence.  The letter also complied with Dingess.  All required notice was provided prior to the initial decision on the claim in February 2007, so in the preferred sequence, without timing or content defects.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  

The Veteran has received all required notice and has had a meaningful opportunity to participate in the development of his claim and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  He has not made any pleading or allegation of insufficient VCAA notice or shown that any such error is unduly prejudicial, meaning outcome determinative of his claim.  As the pleading party, he, not VA, has this burden of proof.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  A review of the claims file shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claim during the course of this appeal.  The RO has obtained service treatment records and VA treatment records.  The Veteran also submitted additional records, written statements and personal hearing testimony in support of his claim.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.

Next, specific VA medical examinations pertinent to the issue on appeal were obtained in December 2006 and July 2011 to assess and reassess the severity of his left knee disability.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the above VA examination reports to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate the Veteran's disability under the applicable rating criteria.  See 38 C.F.R. § 3.327(a) (2011); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  The Board notes that the Veteran's last pertinent VA examination was conducted in July 2011, or approximately six (6) months ago.  The mere passage of time since that examination is not reason enough, alone, to require reexamination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  

Moreover, the Board already remanded this claim in June 2011 to have him reexamined to reassess the severity of his left knee disability, which the AMC then arranged in July 2011, and to associate outstanding VA outpatient treatment records, which the AMC has obtained.  The AMC complied with these remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall v. West, 11 Vet. App. 268, 271 (1998), violation when the examiner made the ultimate determination required by the Board's remand).  Therefore, the Board finds that VA has complied with the duty-to-assist requirements.  38 U.S.C.A. § 5103A.  

The Board acknowledges the representative's contention that the July 2011 examination was inadequate for failure to consider the provisions of DeLuca in assessing limitation of motion and other functional impairment.  To the contrary, review of the July 2011 VA examination report shows the Veteran's objective indications of pain on motion were noted and implicitly incorporated into range of motion findings.  The examiner also noted the Veteran's complaints of severe flare-ups, three times a week, as producing functional impairment.  The examiner was unable to measure the Veteran's additional limitation of motion on repetitive motion due to the Veteran's complaints of severe pain, which is yet another indication the examiner considered the DeLuca provisions for functional loss.  Thus, the Board finds the July 2011 VA examiner adequately considered functional loss due to arthritis, pain on motion and flare-ups under the various provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59, and precedential cases of DeLuca v. Brown, 8 Vet.App. 202 (1995) and Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

The representative also alleged that the July 2011 VA examiner failed to note whether his left knee surgical scars are painful, as the Veteran contends.  However, the examiner clearly noted "no tenderness," such that they are not painful on examination.

II.  Analysis

The Veteran contends the severity of his left knee disability has worsened.

Where, as here, entitlement to compensation already has been established, and an increase in the disability rating is at issue, the present level of disability is the primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).

But the Court also has explained that, in determining the present level of disability, it may be necessary to "stage" the rating if the factual findings show distinct time periods where the service-connected disability has exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from one year before the claim was filed until VA makes a final decision on the claim.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

A Veteran's entire history is reviewed when making a disability determination, but past medical reports do not have precedence over current medical findings.  38 C.F.R. § 4.1.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The Veteran's initial rating for the left knee disability denoted by hyphenated diagnostic rating codes.  Indeed, in the assignment of diagnostic code numbers, hyphenated diagnostic codes may be used.  Injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  Diseases will be identified by the number assigned to the disease itself, followed by a hyphen, with the residual condition listed last.  38 C.F.R. § 4.27.  The Veteran's left knee disability produces instability in the knee, which has been rated analogously under 38 C.F.R. § 4.71a, DC 5010-5257, for knee instability.  The Veteran receives a separate rating of 10 percent under 38 C.F.R. § 4.71a, DC 5260, for limitation of flexion.

DC 5010 provides that traumatic arthritis, when substantiated by X-ray findings, is to be evaluated under DC 5003 as degenerative or osteoarthritis, which in turn indicates the disability will be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved - which, here, are DC 5260 for limitation of flexion and DC 5261 for limitation of extension.  See 38 C.F.R. § 4.71a, DCs 5003, 5010.  

According to DC 5003, when the limitation of motion of the specific joint or joints involved is noncompensable (i.e., 0 percent) under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added, under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  Moreover, under DC 5003, in the absence of limitation of motion, a 10 percent rating is warranted where there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A higher 20 percent rating requires X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  For purposes of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45(f).  

DC 5260 provides that flexion limited to 15 degrees warrants a 30 percent rating; flexion limited to 30 degrees warrants a 20 percent rating; flexion limited to 45 degrees warrants a 10 percent rating; and flexion limited to 60 degrees warrants a 0 percent (noncompensable) rating.

DC 5261 provides that extension limited to 45 degrees warrants a 50 percent rating; extension limited to 30 degrees warrants a 40 percent rating; extension limited to 20 degrees warrants a 30 percent rating; extension limited to 15 degrees warrants a 20 percent rating; extension limited to 10 degrees warrants a 10 percent rating; extension limited to 5 degrees warrants a 0 percent (noncompensable) rating.

Normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate II.  

Under DC 5257, "other" knee impairment - including recurrent subluxation or lateral instability, warrants a 10 percent rating if resulting in slight disability, a 20 percent rating for moderate disability, and a 30 percent rating if it is severe.

DC 5258 provides a 20 percent rating for dislocated semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint.  

DC 5259 provides a 10 percent rating for removal of semilunar cartilage that is symptomatic.

The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must be considered in assigning an evaluation for degenerative or traumatic arthritis under DC 5003 or 5010.  Rating personnel must consider functional loss and clearly explain the impact of pain on the disability.  When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the Veteran may have by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  These factors include more or less movement than normal, weakened movement, premature or excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257.  
VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (July 1, 1997; revised July 24, 1997).  The General Counsel subsequently clarified in VAOPGCPREC 9-98 (August 14, 1998) that, for a knee disability rated under DC 5257 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under DC 5260 or 5261 need not be compensable but must at least meet the criteria for a zero-percent rating.  VA's General Counsel further explained that, if a Veteran has a disability rating under DC 5257 for instability of the knee, a separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  This is because, read together, DC 5003 and 38 C.F.R. § 4.59 provide that painful motion due to degenerative arthritis, which is established by X-ray, is deemed to be limitation of motion and warrants the minimum rating for a joint, even if there is no actual limitation of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

VA's General Counsel has additionally held that separate ratings may be assigned, as well, for limitation of knee extension and flexion.  VAOPGCPREC 9-2004; 
69 Fed. Reg. 59,990 (2004).  Specifically, where a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same knee, the limitations must be rated separately to adequately compensate him for functional loss associated with injury to his leg and knee.  Id.
As background, during active duty in March 1976, the Veteran slipped on ice and fell down steps, injuring his left knee.  Examination showed patella crepitus.  There were subsequent complaints of knee pain during service, until he was discharged in September 1976.  Several years afterwards, in September 1980, he twisted his knee playing basketball, with a tear of cartilage and acute sprain of the left knee.  After manifesting severe locking of his left knee, he was then surgically treated in October 1980, which partially involved resection of a degenerative portion of the lateral semilunar cartilage.

During the pertinent period of the appeal, the competent and credible medical and lay evidence of record does not demonstrate a rating higher than 10 percent is warranted under the applicable rating criteria for limitation of motion (DCs 5260 and 5261).  There are two VA examination reports, conducted in December 2006 and July 2011, which provide the most probative evidence pertinent to this claim.  

At the outset, X-ray reports show continued arthritic changes.  The December 2006 VA examination report, on X-ray testing, confirmed degenerative arthritis of the left knee.  The more recent July 2011 VA examination report, on X-ray testing, also showed degenerative arthritic changes, but provided clarification on the current nature of his disability.  Specifically, his left knee disability is characterized by lateral meniscus tear; and the examiner assessed that elongation of collateral ligaments is allowing subluxation, which is in turn causing severe arthritic changes to the medial knee joint.  The Veteran also has chondromalacia patella.  

On range-of-motion testing for the left knee, the December 2006 VA examiner found active motion limited to 120 degrees, but limited up to 90 degrees by pain; and 0 degrees extension, with no indication of pain; on repetitive motion testing, flexion was limited to 100 degrees, with consideration of pain.  The July 2011 VA examiner found active flexion limited to 40 degrees and full active extension to 0 degrees, including as limited by objective evidence of pain on active motion.  On repetitive motion, the examiner noted limitation of motion could not be assessed due to complaints of severe pain by the Veteran.  

Here, his knee flexion is not so limited as to warrant the higher 20 percent disability rating under DC 5260, even considering the extent of the Veteran's pain associated with his arthritis.  The worst finding by the VA examiners showed flexion limited to 40 degrees on repetitive motion, considering objective evidence of pain on motion.  See 38 C.F.R. § 4.40, 4.45, 4.59; DeLuca v. Brown.  This does not closely approach the necessary limitation of flexion to 30 degrees or less, as required for a higher 20 percent disability rating for the left knee.

Considering the extent of the pain associated with his arthritis, the Veteran did not have any resultant limitation of extension.  The Veteran had full extension to 0 degrees, considering his pain.  This does not warrant a compensable rating (10 percent) under DC 5261, which requires actual extension restricted to at least 10 degrees.

The Board further finds that there is no basis for the assignment of a higher rating based on consideration of any of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204-7.  The Court has recently held, however, that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.  Indeed, as noted, even with his complaints of pain, the Veteran had no loss of extension (functional loss).  Evidence reflects that the currently assigned 10 percent ratings properly compensate him for the extent of functional loss resulting from symptoms like painful motion, tenderness, antalgic gait, and stiffness. 

The Board is fully cognizant that the Veteran has consistently reported pain associated with his service-connected left knee disability.  The Board has considered the factors regarding pain and functional loss noted above.  Here, however, the weight of the evidence is against a finding that pain or limitation of motion on repetitive use results in functional loss warranting the assignment of any increased evaluation.

In this respect, the Board notes that both VA examination findings detailed objective evidence of pain on active motion.  The December 2006 examiner noted additional loss of motion noted on repetitive motion.  However, those findings have not shown limitation of the range of motion in his left knee to warrant the assignment of higher compensable ratings based on either flexion or extension or any of the other rating criteria relevant to the knee.  Thus, evidence of record does not reflect any findings of functional loss greater than that contemplated by the currently assigned 10 percent ratings.

The Board acknowledges that the July 2011 VA examiner was unable to test any additional limitation of motion on repetitive motion due to the Veteran's complaints of severe pain on motion.  The case of Mitchell is instructive, in its conclusion that, "In sum, nothing in this Court's caselaw supports the [Veteran's] contentions that she should be given the maximum disability ratings under DCs 5260 and 5261 simply because she experiences pain throughout the range of motion of her left knee."  Mitchell, 25 Vet. App. at 43.  Here, there is no basis to award the Veteran the maximum ratings for limitation of flexion and extension, due to the complaints of severe pain throughout repetitive motion at the July 2011 examination.  

During the period of the appeal, there are no other medical findings of record that show range of motion findings that would warrant a higher 20 percent rating for limitation of flexion or a separate compensable rating for limitation of extension.  

Read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 provide that painful motion due to degenerative arthritis, which is established by X-ray, is deemed to be limitation of motion and warrants the minimum rating for a joint, even if there is no actual limitation of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Here, the Veteran is already in receipt of a minimum compensable rating for limited motion of his left knee, including as limited by painful motion due to arthritis.  

With regard to establishing loss of function due to pain, it is necessary that complaints be supported by adequate pathology and be evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40.  The Board finds that the effects of pain, and DeLuca factors of functional loss, reasonably shown to be due to the Veteran's arthritis of the knee, are contemplated in the currently assigned 10 percent rating.  There is no indication that his associated pain causes functional loss greater than that contemplated by the 10 percent evaluation now assigned.  38 C.F.R. § 4.40, 4.45, 4.59; DeLuca v. Brown.  The VA examinations clearly took the Veteran's complaints of pain (functional loss) into account when calculating his range of motion.

In considering the potential applicability of other diagnostic codes, the Board finds that 5256 (ankylosis of the knee), 5262 (impairment of the tibia and fibula) and 5263 (genu recurvatum) are not applicable in this case, as the medical evidence does not show the Veteran has the type of impairment contemplated by these other codes.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of DC should be upheld if supported by explanation and evidence).  See also Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (indicating that any change in DC must be specifically explained).  For example, the mere fact that he continues to have range of motion in his knees, even if less than normal range of motion, in turn means that, by definition, his knees are not ankylosed.  Ankylosis is the complete immobility and consolidation of the joint due to disease, injury or surgical procedure.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  Also, the July 2011 VA examiner specifically found no joint ankylosis.  

Consideration was also given to assigning a rating under 38 C.F.R. § 4.71a, Diagnostic Code 5258, especially considering the Veteran's history of torn cartilage and surgical removal of a portion of the semilunar cartilage.  However, a rating of this nature requires pain, locking, and effusion in the knee.  In the Veteran's case, the evidence clearly shows pain and locking on both the December 2006 and July 2011 VA examinations.  Despite his complaints of swelling, both examiners also specifically found on physical examination that there is no effusion into the left knee joint.  As such, the criteria for a higher 20 percent rating under Diagnostic Code 5258 have not been met.

It is further noted that DC 5259, for symptomatic removal of cartilage, may be applicable since, again, the Veteran has had surgical removal of a portion of the semilunar cartilage.  DC 5259 provides that a separate 10 percent rating may be assigned when the knee remains symptomatic.  In this case, the Veteran's primary reported symptom is pain, which is contemplated in the rating he receives based on arthritis with limitation of motion.  The Board concludes that to assign a separate rating under Diagnostic Code 5259 would constitute "pyramiding" as the Veteran would essentially be getting two ratings that compensate for his left knee pain.  See 38 C.F.R. § 4.14 (2011).  That is, his current 10 percent rating under DC 5260 for limitation of flexion, has already awarded him for the limitation of flexion that is produced by pain.  Similarly, the rating under Diagnostic Code 5259 would also be based on pain.  Because pyramiding is precluded by regulation, a separate rating under Diagnostic Code 5259 is not warranted.

Finally, with regard to his separately rated left knee instability, the Veteran is already in receipt of the maximum allowable rating under DC 5257, for subluxation and lateral instability of the left knee.  There is no higher rating than the 30 percent rating under DC 5257, for his severe subluxation/instability.

Scars

The Board considers whether the Veteran is entitled to a separate compensable rating for the surgical scars on his left knee, but finds no evidence in this regard.  During the pendency of the appeal, the regulations for rating scars were amended for applications received on or after October 23, 2008.  73 Fed. Reg. 54,708 (Sep. 23, 2008).  The Veteran's claim was filed in November 2006, before the new scar regulatory criteria became effective, such that the former rating criteria apply here.  Pertinent skin disability criteria provide that a compensable disability rating is warranted for a scar that is deep or that causes limited motion in an area or areas exceeding 6 square inches (39 square centimeters) (DC 7801); for a superficial scar that does not cause limited motion but which covers an area of 144 square inches (929 sq. cm.) or greater (DC 7802); for an unstable, superficial scar (DC 7803); for a superficial scar that is painful on examination (DC 7804); or for a scar that causes limitation of function of the affected part (DC 7805).  38 C.F.R. § 4.118, DCs 7801, 7802, 7803, 7804, 7805 (2008).  

Notably, the December 2006 and July 2011 VA examinations found well-healed, old surgical scars, one measuring 8cm by 0.5cm and the other 7.0cm by 0.5cm.  These scars were with no tenderness, ulcer, adherence, or keloid formation.  There is no indication the scars cause limitation of function of the affected part.  
As such, there is no possibility that the Veteran's left knee scars warrant a compensable rating under any of the provisions of DCs 7801 to 7805.  

Lay Statements

The Board also emphasizes that in addition to the medical evidence, the Board has considered the Veteran's personal assertions in support of his claim.  The Veteran is competent, as a layperson, to report on that as to which he has personal knowledge, such as the existence of pain, swelling, locking and instability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  As a layperson, without the appropriate medical training and expertise, he is not competent to provide a probative (persuasive) opinion on a medical matter, especially the severity of his left knee disability in terms of the applicable rating criteria.  Rather, this necessarily requires appropriate medical findings regarding the extent and nature of his left knee arthritis.  

However, the clinical evidence of record does not indicate that the assignment of any increased evaluation is warranted.  As the Veteran's statements are inconsistent with the evidence of record, the Board finds his assertions of increased left knee symptoms to lack credibility as well as probative weight.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("In the case of oral testimony, a hearing officer may properly consider the demeanor of the witness, the facial plausibility of the testimony, and the consistency of the witness' testimony with other testimony and affidavits submitted on behalf of the [V]eteran."); Jones v. Derwinski, 1 Vet. App. 210, 217 (1991) (finding that "the assessment of the credibility of the Veteran's sworn testimony is a function for the BVA in the first instance").  Thus, evidence of increased left knee symptomatology has not been established, either through medical or lay evidence.

There is no basis to "stage" his rating under Hart because his separate left knee disability ratings for subluxation/instability and limitation of flexion have never been more than 30 and 10 percent disabling at any time since November 2005 (one year prior to filing his current claim).  As the preponderance of the evidence is against the Veteran's claim, the "benefit-of-the-doubt" rule is not applicable, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  


ORDER

Entitlement to a rating higher than 30 percent for left knee instability is denied.

Entitlement to a rating higher than 10 percent for left knee limitation of motion, also due to DJD, is denied. 


REMAND

TDIU Claim 

The Veteran's contentions and the record raises a claim for entitlement to total disability based on individual unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board notes that at the time of the Veteran's videoconference hearing in April 2011, he reported he was currently employed.  Hearing Transcript (T.) at 7. 

There is evidence of changed circumstances, such that a TDIU claim has been reasonably raised.  In particular, the Veteran has become unemployed since that hearing, as reported to the July 2011 VA examiner.  Although the recent VA examination noted he became unemployed due to bone cancer, the examiner also indicated the left knee condition has contributed to his unemployment.  His accredited representative asserts that his service-connected left knee disability warrants the award of a TDIU.  See December 2011 informal hearing presentation.  The Board notes he is currently service-connected for these disabilities:  left knee DJD and instability disability (30 percent); left knee limitation of flexion (10 percent); and left hernia, post-operative (0 percent).  The Veteran is in receipt of an overall 40 percent disability.  

As such, VA must determine whether the Veteran's service-connected disabilities impact his ability to secure or follow substantially gainful employment.  
Consideration should be given to whether a TDIU is warranted under the provisions of 38 C.F.R. § 4.16.  Additionally, while on remand, the Veteran should be afforded notice consistent with the VCAA with respect to his TDIU claim.  An appropriate VA examination addressing this question should also be provided.

Extraschedular Consideration

The aforementioned indications of unemployability and other unusual disability picture factors raises the need to refer this case for consideration of an extraschedular rating for his left knee disability.  Indeed, the July 2011 VA examination noted his left knee disability has severe and preclusive effects on several usual daily activities, namely chores, shopping, exercise, sports, recreation, traveling, and driving.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with proper VCAA notice that informs him of the evidence and information necessary to establish entitlement to a TDIU.

2.  The Veteran should be afforded a VA examination with opinion to determine whether he is unemployable solely due to his service-connected disabilities.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. The examiner should be requested to review all pertinent records associated with the claims file and to comment on the effect of the Veteran's service-connected disabilities on his ability to engage in any type of full-time employment and whether, in the examiner's opinion, the service-connected disabilities alone are of such severity to result in unemployability.  The examiner should be specifically asked whether the Veteran's left knee disability results in a marked interference with employment, to include causing him to be unemployable.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important 'that each disability be viewed in relation to its history[,]' 38 C.F.R. § 4.1 , copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

The examiner should explain the rationale for any opinion given regarding the effect of the Veteran's service-connected conditions on his ability to obtain or maintain employment, to include discussion of obstacles and challenges he might face, and his capability for performing sedentary employment in light of his past employment experience.  The examiner should note that consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.

3.  Upon completion of the above, the AMC should adjudicate the Veteran's claim of entitlement to a TDIU and entitlement to a rating in excess of 30 and/or 10 percent for status-post repair, left knee with instability and loss of flexion on an extraschedular basis with consideration of all applicable laws and regulations, to include whether any of the matters should be referred to the Director of the Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 4.16(b) and/or 38 C.F.R. § 3.321(b)(1)

If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United 

States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


